*486On Second Motion fob Rehearing.
The judgment of this court was rendered on November 7, 1963. The motion for rehearing by the plaintiff was denied on November 19, 1963. On November 20, 1963, counsel for the plaintiff, pursuant to Rule 40 (b), lodged in the office of the clerk of this court a document denominated “Second Motion for Rehearing and for Leave to Allow Movant to Amend in the Lower Court.”
In the motion for rehearing denied by this court on November 19, 1963, counsel cited and strongly relied upon Clements v. Hollingsworth, 206 Ga. 255 (56 SE2d 505). The decision in the Clements case was before this court and was considered by the court at the time the motion for rehearing was denied on November 19. In the “Second Motion for Rehearing” it is insisted that this court should either agree with the decision in the Clements case, or distinguish it. The Clements case is not in point on its facts, and is not in conflict with the opinion and judgment of this court as rendered on November 7, 1963. In the Clements case the court had before it for consideration amendments to pleadings wherein the court had pointed out the deficiencies in the pleadings prior to the proffered amendment. In the present case the deficiency in the action of the plaintiff was not in the pleadings as such, but in the contract upon which the plaintiff sought to recover, and as to this contract it was said: “. . . the description of the land in the contract and the map or plat attached thereto is so indefinite and uncertain as to render the contract void and incapable of specific performance.” (Italics ours.) Smith v. Ga. Industrial Realty Co., 215 Ga. 431 (4), supra. This ruling by this court became the law of the case, and it simply means that as to the contract sought to be enforced there could never be any recovery by the plaintiff in the present case, or in any future case, at any time, in any court.
Before the judgment of this court in Smith v. Ga. Industrial Realty Co., 215 Ga. 431, supra, was made the judgment of the trial court on the remittitur, the plaintiff tendered, and had allowed, subject to objection, an amendment to its original petition containing some twenty paragraphs. The plaintiff’s petition when it was formerly before this court was in one count. The *487amendment purports to amend the original petition without striking any of the allegations of the original petition and seeks reformation of the contract originally sued upon. It thus appears, in addition to the other infirmities of the petition heretofore set out in the opinion, that we have a petition containing two contradictory theories, first an action on the contract, and second, a reformation of the contract. ■
“Manifestly, a petition which fails to set forth a cause of action can not be made the basis of an amendment which seeks not merely to amplify or perfect the allegations contained in the original petition, but purports to substitute in lieu thereof or to add thereto an altogether different state of facts. This was the effect of the rulings in Davis v. Muscogee Mfg. Co., 106 Ga. 126 (32 SE 30), Shepherd v. Southern Pine Co., 118 Ga. 292 (2) (46 SE 220), and Jones v. Robinson, 172 Ga. 746 (3) (158 SE 752).” Harrell v. Parker, 186 Ga. 760, 767 (198 SE 776).
The allegations of the amendment seeking reformation being in irreconcilable conflict with the allegations of the original petition, and no effort being made to strike or remove such conflicting allegations from the petition, the amendment was fatally defective for this reason. Beecher v. Carter, 189 Ga. 234 (5 SE2d 648); Pita v. Whitney, 190 Ga. 810 (10 SE2d 851); Wild v. Krenke, 206 Ga. 83 (55 SE2d 544).
The purported amendment being wholly deficient in substance, standing alone, to state a cause of action for reformation, it should have been stricken for this deficiency in substance. Puritan Chemical Co. v. Crown Chemical Co., 214 Ga. 296 (104 SE2d 457).
The filing of the purported second motion for rehearing is denied.